     1:20-cv-03907-BHH       Date Filed 09/13/21    Entry Number 50      Page 1 of 2


                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

 Le’Andre Earl,                          )
                                         )
                              Plaintiff, )            Civil Action No. 1:20-3907-BHH
                                         )
                    v.                   )
                                                           OPINION AND ORDER
                                         )
 Stephen Hoey, DO, Doctor,               )
                                         )
                            Defendant.
                                         )
 ___________________________________

       This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Shiva V. Hodges, which was made in

accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2) for the District of South

Carolina. On July 28, 2021, the Magistrate Judge issued her Report recommending that

this Court grant Defendant Stephen Hoey, DO, Doctor’s (“Defendant”) motion for

summary judgment. (ECF No. 42 at 27.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.

       Plaintiff Le’Andre Earl (“Plaintiff”) requested and was granted an extension of

time in which to file his objections to the Report, if any. (ECF Nos. 45 & 46.) The Court’s

Text Order granting Plaintiff’s motion for extension of time clarified that objections were

due by September 3, 2021, with an additional three (3) days to be added if served by
                                            1
     1:20-cv-03907-BHH       Date Filed 09/13/21     Entry Number 50      Page 2 of 2


mail. (ECF No. 46.) Plaintiff filed no objections and the time for doing so expired on

September 7, 2021 (September 6 was a federal holiday and the United States District

Court was closed). In the absence of objections to the Magistrate Judge’s Report, this

Court is not required to provide an explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the

Magistrate Judge’s findings and recommendations for clear error. Finding none, the

Court agrees with the Magistrate Judge that Defendant’s motion for summary judgment

should be granted. Accordingly, the Report and Recommendation (ECF No. 42) is

ADOPTED, Defendant’s motion for summary judgment (ECF No. 22) is GRANTED, and

this action is DISMISSED.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

September 13, 2021
Charleston, South Carolina

                                           *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             2
